Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 1 of 24



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


  LISA BOUCHER, on behalf of herself and
  all others similarly situated,

         Plaintiff,                                     Case No. 0:20-cv-60829-RKA

  v.

  SPIRIT AIRLINES, INC.,

        Defendant.
  ___________________________________/

                  DEFENDANT SPIRIT AIRLINES, INC.’S ANSWER
                AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST
              AMENDED CLASS ACTION COMPLAINT AND JURY DEMAND

         Defendant, SPIRIT AIRLINES, INC. (“Defendant” or “Spirit”), by and through the

  undersigned counsel, pursuant to Fed. R. Civ. P. 7 and 8, files its Answer and Affirmative Defenses

  to Plaintiff, LISA BOUCHER’s, First Amended Class Action Complaint and Jury Demand (ECF

  No. 23, the “Amended Complaint”), and states as follows:

                                   NATURE OF THE ACTION 1

         1.      This is a class action lawsuit regarding Defendant Spirit Airlines, Inc.’s (“Spirit” or

  “Defendant”) failure to provide full refunds to customers whose flights were cancelled as a result

  of the coronavirus, or COVID-19.

         ANSWER:        Paragraph 1 of the Amended Complaint is admitted only to the extent that

  this action purports to be filed as a class action lawsuit. The remaining allegations contained in

  paragraph 1 of the Amended Complaint are denied.



  1
   Headings herein are used solely to mirror the headings contained in the Amended Complaint and
  should not be construed as an admission or denial by Spirit on any issue.


                                                   1
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 2 of 24



         2.      Given the outbreak of the coronavirus, Defendant has cancelled a vast percentage

  of their international and United States flights. However, Defendant has, to date, refused to issue

  refunds for flights that Defendant cancelled.

  Seth Miller, Spirit Airlines Reportedly Cutting 90% of Flights, PAXEX.AERO, Apr. 1, 2020,
  https://paxex.aero/2020/04/spirit-airlines-reportedly-cutting-90-of-flights/ (last visited June 5,
  2020).

         ANSWER:         With respect to the first sentence in paragraph 2 of the Amended Complaint,

  it is denied as stated. The second sentence of paragraph 2 of the Amended Complaint is denied.

         3.      The United States Department of Transportation (“DOT”) has “issued an

  Enforcement Notice clarifying, in the context of the 2019 Novel Coronavirus (COVID-19) public

  health emergency, that U.S. and foreign airlines remain obligated to provide a prompt refund

  to passengers for flights to, within, or from the United States when the carrier cancels the

  passenger’s scheduled flight or makes a significant schedule change and the passenger chooses not

  to accept the alternative offered by the carrier. The obligation of airlines to provide refunds,

  including the ticket price and any optional fee charged for services a passenger is unable to use,

  does not cease when the flight disruptions are outside of the carrier’s control (e.g., a result of

  government restrictions). Indeed, the DOT’s Enforcement Notice makes perfectly clear that

  offering “vouchers or credits for future travel” is not an adequate or appropriate substitute for

  airlines’ obligations to offer refunds for cancelled flights.

  DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES
  ENFORCEMENT NOTICE CLARIFYING AIR CARRIER REFUND REQUIREMENTS,
  GIVEN THE IMPACT OF COVID-19 (Apr. 3, 2020), https://www.transportation.gov/briefing-
  room/us-department-transportation-issues-enforcement-notice-clarifying-air-carrier-refund (last
  accessed Apr. 10, 2020) (hereinafter “DOT NOTICE”) (emphasis added).

         ANSWER:         Spirit objects to the extent that the allegations contained in paragraph 3 of

  the Amended Complaint are narrative and/or argumentative. Without waiving any objections and




                                                     2
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 3 of 24



  subject thereto, the allegations contained in paragraph 3 of the Amended Complaint are denied as

  stated. As well, the DOT NOTICE/DOT Enforcement Notice speaks for itself.

         4.     On May 12, 2020, the DOT issued a Second Enforcement Notice, which stated the

  following:

                (a) The DOT reiterated that “airlines have an obligation to provide a refund to a

                ticketed passenger when the carrier cancels or significantly changes the passenger’s

                flight, and the passenger chooses not to accept an alternative offered by the carrier.”

  DEP’T OF TRANSP., FREQUENTLY ASKED QUESTIONS REGARDING AIRLINE TICKET REFUNDS GIVEN
  THE UNPRECEDENTED IMPACT OF THE COVID-19 PUBLIC HEALTH EMERGENCY ON AIR TRAVEL 1
  (May     12,    2020),     https://www.transportation.gov/sites/dot.gov/files/2020-05/Refunds-
  %20Second%20Enforcement%20Notice%20FINAL%20%28May%2012%202020%29.pdf (last
  accessed May 28, 2020) (hereinafter “DOT SECOND NOTICE”).

                (b) Online travel agencies are required to provide a “prompt refund” when “(i) an

                airline cancels or significantly changes a flight, (ii) an airline acknowledges that a

                consumer is entitled to a refund, and (iii) passenger funds are possessed by a ticket

                agent.”

  DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT NOTICE
  CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF COVID-19 (Apr. 3,
  2020),       https://www.transportation.gov/briefing-room/us-department-transportation-issues-
  enforcement-notice-clarifying-air-carrier-refund (last accessed Apr. 10, 2020) (hereinafter “DOT
  NOTICE”).

                (c) “The refund policy in place at the time the passenger purchased the ticket is the

                policy that is applicable to that ticket.”

  DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT NOTICE
  CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF COVID-19 (Apr. 3,
  2020),       https://www.transportation.gov/briefing-room/us-department-transportation-issues-
  enforcement-notice-clarifying-air-carrier-refund (last accessed Apr. 10, 2020) (hereinafter “DOT
  NOTICE”).




                                                   3
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 4 of 24



                    (d) “Airlines and ticket agents can offer consumers alternatives to a refund, such as

                    credits or vouchers, so long as the option of a refund is also offered and clearly

                    disclosed if the passenger is entitled to a refund.”

  DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT NOTICE
  CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF COVID-19 (Apr. 3,
  2020),       https://www.transportation.gov/briefing-room/us-department-transportation-issues-
  enforcement-notice-clarifying-air-carrier-refund (last accessed Apr. 10, 2020) (hereinafter “DOT
  NOTICE”) (emphasis added).

                    (e) “For airlines, ‘prompt’ is defined as being within 7 business days if a passenger

                    paid by credit card, and within 20 days if a passenger paid by cash or check.”

  DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT NOTICE
  CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF COVID-19 (Apr. 3,
  2020),       https://www.transportation.gov/briefing-room/us-department-transportation-issues-
  enforcement-notice-clarifying-air-carrier-refund (last accessed Apr. 10, 2020) (hereinafter “DOT
  NOTICE”) (emphasis added).

            ANSWER:        Spirit objects to the extent that the allegations in paragraph 4 of the

  Amended Complaint are narrative and/or argumentative. Without waiving any objections and

  subject thereto, the allegations contained in paragraph 4 of the Amended Complaint are denied as

  stated.        As well, the DOT NOTICE/DOT Enforcement Notice and the DOT SECOND

  NOTICE/DOT Second Enforcement Notice speak for themselves.

            5.      Defendant is the owner and operator of Spirit. Spirit is a low-cost airline among

  the largest airlines in the United States. Spirit’s business was disrupted as a result of government-

  mandated restrictions on travel in response to the coronavirus.

  Spirit Cancels New York, Connecticut, and New Jersey Flights After CDC Warning, CNBC, Mar.
  31, 2020, https://www.cnbc.com/2020/03/31/spirit-cancels-new-york-connecticut-and-newjersey-
  flights-after-cdc-warning.html (last visited June 5, 2020).




                                                      4
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 5 of 24



            ANSWER:      Paragraph 5 of the Amended Complaint is admitted as to the existence of

  the COVID-19 pandemic.         Otherwise, the remaining allegations contained in paragraph 5

  contained in the Amended Complaint are denied as stated.

            6.    Defendant Spirit announced in March 2020 that it plans to reduce its flight schedule

  by 45% in April and 75% in May. These cuts may run even deeper, resulting in a “significant

  number of destinations removed and the operation reduced by 90%.”

  Seth Miller, Spirit Airlines Reportedly Cutting 90% of Flights, PAXEX.AERO, Apr. 1, 2020,
  https://paxex.aero/2020/04/spirit-airlines-reportedly-cutting-90-of-flights/ (last visited June 5,
  2020).

            ANSWER:      Paragraph 6 of the Amended Complaint is denied as stated.

            7.    Plaintiff, like many other travelers, was scheduled to fly with Spirit on a round trip

  from Hartford, Connecticut to Fort Lauderdale, Florida on March 19, 2020, and a return flight on

  March 23, 2020.

            ANSWER:      Paragraph 7 of the Amended Complaint is admitted to the extent that

  Plaintiff purportedly scheduled a flight to fly on Spirit on a round trip from Hartford, Connecticut

  to Fort Lauderdale, Florida on March 19, 2020, and to return on March 23, 2020. The remaining

  allegations contained in paragraph 7 of the Amended Complaint are denied as stated.

            8.    Plaintiff’s flight was cancelled by Spirit due to the coronavirus travel restrictions.

            ANSWER:      Paragraph 8 of the Amended Complaint is denied as stated.

            9.    After cancelling Plaintiff’s flight, Spirit offered a “reservation credit,” but not a

  cash refund to Plaintiff.

            ANSWER:      Paragraph 9 of the Amended Complaint is denied.

            10.   Plaintiff’s reservation credit was processed before she could even request cash

  refund.




                                                    5
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 6 of 24



         ANSWER:         Paragraph 10 of the Amended Complaint is admitted only to the extent that

  Plaintiff’s reservation credit was processed. The remaining allegations contained in paragraph 10

  of the Amended Complaint are denied as stated.

         11.     Spirit was required by the DOT Enforcement Notice to provide Plaintiff and Class

  members (defined below) a prompt refund when Spirit cancelled their flights.

         ANSWER:         Paragraph 11 of the Amended Complaint is denied. The DOT Enforcement

  Notice speaks for itself.

         12.     Spirit’s Contract of Carriage, attached as Exhibit A, states that customers will be

  entitled to a full refund “[i]n the event that Spirit is unable to provide a previously confirmed seat

  and is unable to reroute the guest via Spirit.”

  SPIRIT CONTRACT OF CARRIAGE § 10.2,
  https://content.spirit.com/Shared/enus/Documents/Contract_of_Carriage.pdf (last visited June 5,
  2020).

         ANSWER:         Spirit objects to the extent that the allegations contained in paragraph 12 of

  the Amended Complaint seek legal conclusions, and without waiving its objections, the allegations

  contained in paragraph 12 of the Amended Complaint are denied as stated. In addition, Spirit’s

  Contract of Carriage speaks for itself.

         13.     Spirit represents that it is “waiving cancellation fees for Guests whose travel plans

  are impacted by COVID-19 (coronavirus). Go to My Trips, enter your name and confirmation

  number, then proceed with the steps to cancel your flight. You will receive a full purchase price

  reservation credit instantly.”

  SPIRIT AIRLINES COVID-19 INFORMATION CENTER, https://www.spirit.com/notices (last visited
  June 5, 2020).

         ANSWER:         Spirit objects to the extent that the allegations contained in paragraph 13 of

  the Amended Complaint are narrative and/or argumentative. Without waiving any objections and



                                                    6
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 7 of 24



  subject thereto, the allegations contained in paragraph 13 of the Amended Complaint are denied

  as stated.

          14.    However, Plaintiff and Class members should be entitled to a full cash refund.

          ANSWER:       Paragraph 14 of the Amended Compliant is denied as stated.

          15.    Plaintiff sent an email to Spirit’s customer support team requesting a “refund

  ASAP.” But Plaintiff has not received a cash refund from Spirit.

          ANSWER:       Spirit objects to the extent that the allegations in paragraph 15 of the

  Amended Complaint are narrative and/or argumentative. Paragraph 15 of the Amended Complaint

  is admitted to the extent that Plaintiff sent Spirit an email; however, the content of such email

  speaks for itself and without waiving any objections and subject thereto, the remaining allegations

  contained in paragraph 15 of the Amended Complaint are denied.

          16.    Spirit’s acts are in violation of the DOT’s Enforcement Notice, which requires

  airlines to provide “a prompt refund to passengers . . . when their carrier cancels the passenger’s

  scheduled flight.” The DOT Enforcement Notice applies to “U.S. and foreign airlines.”

  DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT NOTICE
  CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF COVID-19 (Apr. 3,
  2020),       https://www.transportation.gov/briefing-room/us-department-transportation-issues-
  enforcement-notice-clarifying-air-carrier-refund (last accessed Apr. 10, 2020) (hereinafter “DOT
  NOTICE”).

          ANSWER:       Spirit objects to the extent that the allegations in paragraph 16 of the

  Amended Complaint are narrative and/or argumentative. Without waiving any objections and

  subject thereto, the allegations contained in paragraph 16 of the Amended Complaint are denied

  as stated. In addition, the DOT Enforcement Notice speaks for itself.




                                                  7
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 8 of 24



         17.     Spirit’s consumers have excoriated Spirit’s refusal or failure to provide its

  customers with refunds. For instance, like Plaintiff, customers on the website tripadvisor.com

  have stated:




                                                8
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 9 of 24




                                        9
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 10 of 24




          ANSWER:         Spirit objects to the extent that the allegations contained in paragraph 17 of

   the Amended Complaint are narrative and/or argumentative. Without waiving any objections and

   subject thereto, the allegations contained in paragraph 17 of the Amended Complaint are denied.

          18.     Plaintiff brings this action on behalf of herself and the Class for equitable relief and

   to recover damages and restitution for: (i) breach of contract.

          ANSWER:         Paragraph 18 of the Amended Complaint is denied.




                                                    10
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 11 of 24



                                                 PARTIES

          19.     Plaintiff Lisa Boucher is a citizen of the State of Connecticut and resides in Preston,

   Connecticut. Plaintiff purchased tickets from Spirit for a round-trip flight between Hartford,

   Connecticut and Fort Lauderdale, Florida. Plaintiff was to depart for Florida on March 19, 2020,

   and to return to Connecticut on March 23, 2020. Plaintiff paid a total price of approximately $582

   for both flights. However, the flight was cancelled by Spirit on March 19, 2020, after several hours

   of delays, due to the coronavirus, COVID-19. Spirit did not give Plaintiff the option to request a

   cash refund. Instead, Spirit automatically registered Plaintiff for a “reservation credit,” and not a

   cash refund. Plaintiff did not want a reservation credit, she wanted a cash refund. Plaintiff

   requested a cash refund “ASAP” from Spirit which, to date, has not refunded Plaintiff.

          ANSWER:         With respect to the allegations contained in paragraph 19 of the Amended

   Complaint, Spirit is without knowledge as to whether Plaintiff Lisa Boucher is a citizen of the

   State of Connecticut and resides in Preston, Connecticut. Paragraph 19 of the Amended Complaint

   is admitted to the extent that Plaintiff purportedly scheduled a flight to fly on Spirit on a round trip

   flight from Hartford, Connecticut to Fort Lauderdale, Florida on March 19, 2020, and to return on

   March 23, 2020. The remaining allegations contained in paragraph 19 of the Amended Complaint

   are denied.

          20.     Defendant Spirit Airlines, Inc. is a corporation organized under the laws of the State

   of Delaware with a principal place of business at 2800 Executive Way, Miramar, Florida.

   Defendant conducts substantial business throughout the United States, including in the States of

   Connecticut and Florida.

          ANSWER:         Paragraph 20 of the Amended Complaint is admitted to the extent that Spirit

   is a corporation organized under the laws of the State of Delaware with a principal place of




                                                     11
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 12 of 24



   business at 2800 Executive Way, Miramar, Florida. The remaining allegations contained in

   paragraph 20 of the Amended Complaint are denied as stated.

                                     JURISDICTION AND VENUE

           21.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

   1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one member

   of the Class, as defined below, is a citizen of a different state than Defendant, there are more than

   100 members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive

   of interest and costs.

           ANSWER:          Paragraph 21 of the Amended Complaint is denied.

           22.     This Court has personal jurisdiction over this action because Defendant maintains

   its principal place of business in this District.

           ANSWER:          Spirit objects to the extent that the allegations contained in paragraph 22 of

   the Amended Complaint seek legal conclusions. Without waiving any objections and subject

   thereto, paragraph 22 of the Amended Complaint is admitted to the extent that Spirit’s principal

   place of business is located in the Southern District of Florida. The remaining allegations

   contained in paragraph 22 of the Amended Complaint are denied.

           23.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant

   maintains its principal place of business in this District.

           ANSWER:          Spirit objects to the extent that the allegations in paragraph 23 of the

   Amended Complaint seek legal conclusions. Without waiving any objections and subject thereto,

   paragraph 23 of the Amended Complaint is admitted to the extent that venue is proper because,

   inter alia, Spirit’s principal place of business is located in the Southern District of Florida. The

   remaining allegations contained in paragraph 23 of the Amended Complaint are denied.




                                                       12
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 13 of 24



                                  CLASS ACTION ALLEGATIONS

          24.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23, on behalf

   of the following Class:

          All persons in the United States who purchased tickets for travel on a Spirit flight
          scheduled to operate to, from, or within the United States whose flights were
          cancelled or were subject to a significant schedule change and not refunded (the
          “Class”).

          ANSWER:         Paragraph 24 of the Amended Complaint is admitted to the extent that the

   Amended Complaint attempts to seek the alleged certification. Paragraph 24 of the Amended

   Complaint is denied in that it purports to satisfy the requirements of Rule 23(a) and/or (b), or that

   Plaintiff and the putative class can maintain a class action against Spirit.

          25.     Subject to additional information obtained through further investigation and

   discovery, the foregoing definition of the Class may be expanded or narrowed by amendment to

   the complaint or narrowed at class certification.

          ANSWER:         Paragraph 25 of the Amended Complaint is denied.

          26.     Specifically excluded from the Class are Defendant, Defendant’s officers, directors,

   agents, trustees, parents, children, corporations, trusts, representatives, employees, principals,

   servants, partners, joint ventures, or entities controlled by Defendant, and their heirs, successors,

   assigns, or other persons or entities related to or affiliated with Defendant and/or Defendant’s

   officers and/or directors, the judge assigned to this action, and any member of the judge’s

   immediate family.

          ANSWER:         Paragraph 26 of the Amended Complaint is admitted to the extent that the

   Amended Complaint attempts to define the putative class as alleged. Paragraph 26 of the Amended

   Complaint is denied in that the Amended Complaint purports to satisfy the requirements of Rule

   23(a) and/or (b), or that Plaintiff and the putative class can maintain a class action against Spirit.



                                                     13
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 14 of 24



          27.     Numerosity. The members of the proposed Class are geographically dispersed

   throughout the United States and are so numerous that individual joinder is impracticable. Upon

   information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of

   individuals that are members of the proposed Class. Although the precise number of proposed

   members is unknown to Plaintiff, the true number of members of the Class is known by Defendant.

   Class members may be notified of the pendency of this action by mail and/or publication through

   the distribution records of Defendant and third-party retailers and vendors.

          ANSWER:         Spirit lacks sufficient knowledge to form a belief as to the truth of the

   allegations contained in paragraph 27 of the Amended Complaint, and on that basis denies them.

          28.     Typicality. The claims of the representative Plaintiff are typical of the claims of

   the Class in that the representative Plaintiff, like all members of the Class, paid for a Spirit flight

   that was cancelled, and did not receive a refund for the cancelled flight or for any consequential

   damages and cancelations caused by the original cancelled flight. The representative Plaintiff, like

   all members of the Class, has been damaged by Defendant’s misconduct in the very same way as

   the members of the Class. Further, the factual bases of Defendant’s misconduct are common to

   all members of the Class and represent a common thread of misconduct resulting in injury to all

   members of the Class .

          ANSWER:         Spirit objects to the extent that the allegations contained in paragraph 28 of

   the Amended Complaint seek legal conclusions. Without waiving any objections and subject

   thereto, the allegations contained in paragraph 28 of the Amended Complaint are denied.

          29.     Existence and predominance of common questions of law and fact. Common

   questions of law and fact exist as to all members of the Class and predominate over any questions




                                                     14
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 15 of 24



   affecting only individual members of the Class. These common legal and factual questions

   include, but are not limited to, the following:

                   (a)     Whether Spirit failed to refund purchasers of cancelled flights and the

                           consequential damages caused thereby;

                   (b)     Whether Spirit’s actions were in violation of its Contract of Carriage and

                           the DOT Enforcement notice; and

                   (c)     Whether Plaintiff and the Class are entitled to damages, restitution,

                           equitable, compulsory, or other relief.

           ANSWER:         Spirit objects to the extent that the allegations contained in paragraph 29 of

   the Amended Complaint raise questions of law and/or seek legal conclusions. Without waiving

   any objections and subject thereto, the allegations contained in paragraph 29 of the Amended

   Complaint are denied.

           30.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

   interests of the Class. Plaintiff has retained counsel who are highly experienced in complex

   consumer class action litigation, and Plaintiff intends to vigorously prosecute this action on behalf

   of the Class. Plaintiff has no interests that are antagonistic to those of the Class.

           ANSWER:         Spirit objects to the extent that the allegations contained in paragraph 30 of

   the Amended Complaint seek legal conclusions. Without waiving any objections and subject

   thereto, Spirit lacks sufficient knowledge to form a belief as to the truth of the allegations regarding

   the experience or adequacy of Plaintiff’s attorneys, and on that basis denies paragraph 30 of the

   Amended Complaint. The remaining allegations contained in paragraph 30 of the Amended

   Complaint are denied.




                                                     15
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 16 of 24



          31.     Superiority. A class action is superior to all other available means for the fair and

   efficient adjudication of this controversy. The damages or other financial detriment suffered by

   members of the Class is relatively small compared to the burden and expense of individual

   litigation of their claims against Defendant. It would, thus, be virtually impossible for members

   of the Class, on an individual basis, to obtain effective redress for the wrongs committed against

   them. Furthermore, even if members of the Class could afford such individualized litigation, the

   court system could not. Individualized litigation would create the danger of inconsistent or

   contradictory judgments arising from the same set of facts. Individualized litigation would also

   increase the delay and expense to all parties and the court system from the issues raised by this

   action. By contrast, the class action device provides the benefits of adjudication of these issues in

   a single proceeding, economies of scale, and comprehensive supervision by a single court, and

   presents no unusual management difficulties under the circumstances.

          ANSWER:         Spirit objects to the extent that the allegations contained in paragraph 31 of

   the Amended Complaint seek legal conclusions. Without waiving any objections and subject

   thereto, the allegations contained in paragraph 31 of the Amended Complaint are denied.

          32.     In the alternative, the Class may also be certified because:

                  (a) the prosecution of separate actions by individual members of the Class
                  would create a risk of inconsistent or varying adjudication with respect to
                  individual members of the Class that would establish incompatible
                  standards of conduct for the Defendant;

                  (b) the prosecution of separate actions by individual members of the Class
                  would create a risk of adjudications with respect to them that would, as a
                  practical matter, be dispositive of the interests of other members of the Class
                  not parties to the adjudications, or substantially impair or impede their
                  ability to protect their interests; and/or

                  (c) Defendant has acted or refused to act on grounds generally applicable to
                  the Class as a whole, thereby making appropriate final declaratory and/or
                  injunctive relief with respect to the members of the Class as a whole.



                                                    16
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 17 of 24



             ANSWER:      Paragraph 32 of the Amended Complaint is admitted to the extent that the

   Amended Complaint attempts to define the putative class as alleged. Paragraph 32 of the Amended

   Complaint is denied to the extent that the Amended Complaint purports to satisfy the requirements

   of Rule 23(a) and/or (b), or that Plaintiff and the putative class can maintain a class action against

   Spirit.

                                         CAUSES OF ACTION

                                             COUNT I
                                         Breach of Contract
                                 (On Behalf Of The Nationwide Class)

             33.   Plaintiff incorporates and realleges each preceding paragraph as though fully set

   forth herein.

             ANSWER:      With respect to the allegations set forth in paragraph 33 of the Amended

   Complaint, Spirit responds to paragraph 33 in the same manner that Spirit responded to the

   paragraphs incorporated therein by reference.

             34.   Plaintiff brings this claim on behalf of herself and members of the Class.

             ANSWER:      Paragraph 34 of the Amended Complaint is admitted to the extent that the

   Amended Complaint attempts to seek the alleged certification. Paragraph 34 of the Amended

   Complaint is denied to the extent that the Amended Complaint satisfies the requirements of Rule

   23(a) and/or (b), or that Plaintiff and the putative class can maintain a class action against Spirit.

             35.   Defendant entered into contracts with Plaintiff and members of the Class to provide

   services in the form of flights in exchange for a set amount of money.

             ANSWER:      Paragraph 35 of the Amended Complaint is admitted to the extent that

   Plaintiff entered into and agreed to all of the terms and conditions of Spirit’s Contract of Carriage




                                                     17
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 18 of 24



   when she purchased her airline ticket. The remaining allegations contained in paragraph 35 of the

   Amended Complaint are denied. The Contract of Carriage speaks for itself.

           36.     Defendant has breached these contracts by retaining Plaintiff and Class members’

   ticket prices while not providing flight services.

           ANSWER:         Paragraph 36 of the Amended Complaint is denied.

           37.     Plaintiff and members of the Class have suffered an injury through the payment of

   money for tickets while not receiving services in return.

           ANSWER:         Paragraph 37 of the Amended Complaint is denied.

           38.     With regard to the allegations contained in the “PRAYER FOR RELIEF” and

   “WHEREFORE” paragraphs following paragraph 37 of the Amended Complaint, Spirit denies

   class action status is appropriate, denies all alleged wrongdoing, denies that Plaintiff was damaged

   or aggrieved, and denies Plaintiff is entitled to any relief. Spirit denies the remaining allegations

   contained in the “WHEREFORE” paragraphs following paragraph 37 of the Amended Complaint.

           39.     Spirit has retained the undersigned attorneys and have agreed to pay them a

   reasonable fee in connection with the litigation of this matter.

                                      AFFRIMATIVE DEFENSES

                                  FIRST AFFIRMATIVE DEFENSE
                                      (Failure to State a Claim)

           The Amended Complaint, and each purported claim set forth therein, fails to allege facts

   sufficient to constitute a claim against Spirit.

                                 SECOND AFFIRMATIVE DEFENSE
                                         (No Standing)

           Plaintiff’s individual and class action claims are barred in whole or in part for a lack of

   standing.




                                                      18
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 19 of 24



                                  THIRD AFFIRMATIVE DEFENSE
                                     (Waiver/Estoppel/Consent)

           Spirit alleges, based on information and belief, that Plaintiff’s Amended Complaint, and

   the claim alleged therein, is barred, in whole or in part, under the equitable doctrines of waiver,

   estoppel, and/or consent.

                                 FOURTH AFFIRMATIVE DEFENSE
                                       (Failure to Mitigate)

           Plaintiff and the putative class failed to mitigate their damages or take reasonable steps to

   minimize or prevent the damages claimed to have been suffered.

                                  FIFTH AFFIRMATIVE DEFENSE
                                  (Avoidable Consequences Doctrine)

           Spirit alleges, based on information and belief, that Plaintiff failed to take reasonable

   advantage of available procedures to prevent her own damages, and, therefore, Plaintiff’s and the

   putative class’s damages claims are barred, in whole or in part, by the avoidable consequences

   doctrine.

                                  SIXTH AFFIRMATIVE DEFENSE
                                      (Statute of Limitations)

           To the extent claims were brought after the expiration of the applicable statute of

   limitations, period of limitations, or contractual limitations period, Plaintiff’s and the putative

   class’s claims are barred.

                                SEVENTH AFFIRMATIVE DEFENSE
                                 (Failure to Allege a Cognizable Class)

           Spirit alleges that to the extent that the Amended Complaint seeks to establish a class

   action, it fails to properly allege a cognizable class.




                                                     19
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 20 of 24



                                EIGHTH AFFIRMATIVE DEFENSE
                                      (Lack of Typicality)

          Spirit alleges that a class action is improper as the claims of the named class representatives

   are not typical of all putative class members.

                                 NINTH AFFIRMATIVE DEFENSE
                                     (Lack of Commonality)

          Spirit alleges that a class action is improper as commonality does not exist between the

   putative class members.

                                TENTH AFFIRMATIVE DEFENSE
                                    (Individualized Claims)

          Spirit alleges that a class action is improper as the individualized claims of the named class

   representative is individual and unique to her and would not lend itself to determination of all of

   the claims of the purported putative class members.

                              ELEVENTH AFFIRMATIVE DEFENSE
                               (Failure to plead with sufficient facts)

          Spirit alleges that Plaintiff has failed to plead with sufficient facts and specificity as

   required by the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 8(a).

                              TWELFTH AFFIRMATIVE DEFENSE
                              (Full Compensation to Named Plaintiff)

          Spirit alleges that the named Plaintiff, due to her voluntary actions, was fully compensated

   in accordance with Spirit’s Contract of Carriage and in compliance with the law.

                             THIRTEENTH AFFIRMATIVE DEFENSE
                                    (Federal Preemption)

          Federal law, including but not limited to the Airline Deregulation Act of 1978, 49 U.S.C.

   § 41713, and/or the Federal Aviation Act of 1958, 49 U.S.C. § 40101 et seq., and/or the Federal




                                                    20
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 21 of 24



   Aviation Regulations, 14 C.F.R. § 1.1, et seq. preempts Plaintiff’s and the putative class’s state

   law claims in whole or in part.

                            FOURTEENTH AFFIRMATIVE DEFENSE
                         (Contract of Carriage Bars Class Action Allegations)

          Plaintiff’s and the putative class’s claims are barred in whole or in part by Spirit’s Contract

   of Carriage. Spirit’s Contract of Carriage is always available to passengers and the general public

   from a link on its website at https://content.spirit.com/ Shared/en-us/Documents/Contract_of_Carriage.pdf.

   Additionally, with every passenger’s ticket purchase – whether made by calling Reservations, on

   spirit.com, on the Spirit app, or at the airports – Spirit provides notice of its Contract of Carriage,

   and the incorporation of its terms, and makes the full text of the Contract of Carriage available to

   passengers via web link, through the Spirit app, by mail, at the airports, and at ticket offices. The

   foregoing complies with any and all applicable federal common law and regulations, including

   but not limited to 14 C.F.R. §§ 253.4(a) and 253.5(a).

                               FIFTEENTH AFFIRMATIVE DEFENSE
                                     (Complete Performance)

          Spirit is discharged from all liability due to fully performing and discharging all duties.

                               SIXTEENTH AFFIRMATIVE DEFENSE
                                           (Waiver)

          Plaintiff’s and the putative class’s claims are barred in whole or in part by waiver,

   including but not limited to the class action waiver provision in Spirit’s governing Contracts

   of Carriage. The Contract of Carriage provides for an explicit waiver of the class action

   certification that Plaintiff now seeks. Specifically, the Contract of Carriage unequivocally and

   unambiguously provides, under § 13.2, that:

                  No Class Action – Any case brought pursuant to this Contract of
                  Carriage, Spirit’s Tarmac Delay Plan, or Spirit’s Guest Service Plan
                  must be brought in a party’s individual capacity and not as a



                                                      21
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 22 of 24



                  plaintiff or class member in any purported class or
                  representative proceeding.

   ECF No. 23-1 at p. 45 , § 13.2. [emphasis added].

                            SEVENTEENTH AFFIRMATIVE DEFENSE
                                    (No Actual Damages)

          Plaintiff and the putative class suffered no actual damages related to Spirit’s alleged acts

   and/or breaches.

                             EIGHTEENTH AFFIRMATIVE DEFENSE
                            (Failure to Comply with Condition Precedent)

          Plaintiff failed to comply with one or more conditions precedent to the Contract of Carriage

   in seeking this action for breach of contract.

                             NINETEENTH AFFIRMATIVE DEFENSE
                                (Lack of Subject Matter Jurisdiction)

          Plaintiff’s individual amount in controversy does not provide a proper basis to invoke this

   Court’s exercise of subject matter jurisdiction.

                              TWENTIETH AFFIRMATIVE DEFENSE
                             (No Private Right of Action under the DOT)

          There is no private cause of action under the U.S. Department of Transportation (“DOT”)

   and the DOT Enforcement Notice and DOT Second Enforcement Notice (the “DOT Notices”)

   referenced by Plaintiff in the Amended Complaint, and as such, any such relief Plaintiff seeks via

   the DOT Notices must be stricken and/or denied.

                           TWENTY-FIRST AFFIRMATIVE DEFENSE
                               (No Basis for Equitable Remedy)

          Plaintiff has no basis for an equitable remedy of specific performance as Plaintiff is bound

   to the terms and conditions of the Contract of Carriage.




                                                      22
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 23 of 24



                          TWENTY-SECOND AFFIRMATIVE DEFENSE
                                   (Waiver of Jury Trial)

          The Contact of Carriage contains the following waiver of jury trial provision in § 13.1:

                  This Contract of Carriage will be governed by and construed in
                  accordance with the laws of the United States of America and the
                  State of Florida without regard to conflict of law principles or law.
                  All right to trial by jury in an action, proceeding or
                  counterclaim arising out of or in connection with this Contract
                  of Carriage is irrevocably waived.

   ECF No. 23-1 at p. 45 , § 13.1. [emphasis added]. Plaintiff agreed to the terms and conditions of

   the Contract of Carriage. ECF No. 23 at ¶¶ 12, 35; ECF No. 23-1. Plaintiff cannot allege a claim

   to enforce the Contract of Carriage and simultaneously avoid the jury trial waiver contained in §

   13.1 thereof [ECF No. 23 at p. 12]. As such, she irrevocably waived any right to trial by jury in

   connection with the Contract of Carriage, and Plaintiff’s Jury Demand should be stricken.

                           TWENTY-THIRD AFFIRMATIVE DEFENSE
                             (No Basis for Attorneys’ Fees and Costs)

          Plaintiff’s demand for attorneys’ fees and costs [ECF No. 23 at p. 17] must be stricken as

   the Contract of Carriage does not contain a provision for the award of attorneys’ fees and costs for

   a prevailing party. Notwithstanding, Plaintiff does not allege any contractual or statutory basis for

   the recovery of attorneys’ fees and costs, and as such, Plaintiff’s demand must be stricken.

                         TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                    (Reservation)

          Spirit reserves the right to modify, withdraw, and/or add affirmative defenses as

   information becomes available during investigation and discovery conducted hereafter.

          WHEREFORE, Defendant, SPIRIT AIRLINES, INC., respectfully requests this Court

   enter an order dismissing the Amended Complaint, together with such other and further relief as

   this Court deems just and proper.




                                                    23
Case 0:20-cv-60829-AHS Document 27 Entered on FLSD Docket 06/19/2020 Page 24 of 24



         Dated: June 19, 2020.

                                             Respectfully submitted,

                                             FRANK, WEINBERG & BLACK, P.L.

                                             s/Steven W. Marcus
                                             Steven W. Marcus, Esq.
                                             Florida Bar No. 194980
                                             Email: smarcus@fwblaw.net
                                             Marc A. Silverman, Esq.
                                             Florida Bar No. 144444
                                             Email: msilverman@fwblaw.net
                                             Stephanie C. Deutsch, Esq.
                                             Florida Bar No. 503584
                                             Email: scd@fwblaw.net
                                             FRANK, WEINBERG & BLACK, P.L.
                                             7805 S.W. 6th Court
                                             Plantation, FL 33324
                                             Telephone: (954) 474-8000
                                             Counsel for Defendant, Spirit Airlines, Inc.




                                        24
